IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 330A17

                             Filed 21 September 2018

STATE OF NORTH CAROLINA

             v.
JOHN H. SAYRE



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 803 S.E.2d 699 (2017),

affirming an order entered on 2 May 2016 by Judge Eric C. Morgan in Superior Court,

Forsyth County. Heard in the Supreme Court on 27 August 2018.


      Joshua H. Stein, Attorney General, by Kimberly N. Callahan, Assistant
      Attorney General, for the State.

      Glenn Gerding, Appellate Defender, by Nicholas C. Woomer-Deters, Assistant
      Appellate Defender, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.